PER CURIAM.
From the record presented for review, we conclude that reasonable persons could differ as to the propriety of the action taken by the trial court and, therefore, cannot find that the trial court abused its discretion. Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980). Additionally, contrary to appellant’s contention, the trial court did not, ipso facto, abuse its discretion by awarding attorneys’ fees in an amount less than the expert testimony offered by the appellant, notwithstanding that appellee offered no opposing expert testimony on that issue. Fatoiitis v. Fatolitis, 271 So.2d 227 (Fla. 2d DCA 1973).
Affirmed.